                                   1

                                   2

                                   3                             UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                      SAN JOSE DIVISION

                                   6

                                   7     IN RE GOOGLE DIGITAL                          Case No. 20-cv-03556-BLF
                                         ADVERTISING ANTITRUST
                                   8     LITIGATION
                                                                                       ORDER RESETTING CASE
                                   9                                                   MANAGEMENT CONFERENCE TO
                                                                                       JUNE 10, 2021 AT 11AM
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court RESETS the case management conference currently set for April 8, 2021 to

                                  14   June 10, 2021 at 11am.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: March 2, 2021

                                  18                                                ______________________________________
                                                                                    BETH LABSON FREEMAN
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
